5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
             3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

     (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                 )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
               )257+(6,;7+&,5&8,7
                 BBBBBBBBBBBBBBBBB


 81,7(' 67$7(6 2) $0(5,&$        ;
           3ODLQWLII$SSHOOHH     
                                   
                                     1R
           Y                      
                                    !
                                   
 :,//,$0 /8.( &$51(6              
         'HIHQGDQW$SSHOODQW 
                                  1
      $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
     IRUWKH(DVWHUQ'LVWULFWRI0LFKLJDQDW'HWURLW
    1R²*HUDOG(5RVHQ'LVWULFW-XGJH
                  $UJXHG-XQH
           'HFLGHGDQG)LOHG2FWREHU
   %HIRUH0$57,1&KLHI&LUFXLW-XGJH.(,7+DQG
              .(11('&LUFXLW-XGJHV
                   BBBBBBBBBBBBBBBBB
                        &2816(/
$5*8('-HIIUH\0%UDQGW52%,1621%5$1'7/$:
2)),&(6 &LQFLQQDWL 2KLR IRU $SSHOODQW  -HQQLIHU -
3HUHJRUG $66,67$17 81,7(' 67$7(6 $77251(
'HWURLW0LFKLJDQIRU$SSHOOHH21%5,()-HIIUH\0
%UDQGW52%,1621%5$1'7/$:2)),&(6&LQFLQQDWL
2KLR IRU $SSHOODQW  -HQQLIHU - 3HUHJRUG $66,67$17


                             
     8QLWHG6WDWHVY&DUQHV                         1R

81,7(' 67$7(6 $77251( 'HWURLW 0LFKLJDQ IRU
$SSHOOHH
   .(11('-DQQRXQFHGWKHMXGJPHQWRIWKHFRXUWDQG
GHOLYHUHGDQRSLQLRQLQZKLFK0$57,1&-DQG.(,7+
-FRQFXUUHGH[FHSWDVWR3DUW9,,,.(,7+-SS
GHOLYHUHG D VHSDUDWH RSLQLRQ LQ ZKLFK 0$57,1 & -
FRQFXUUHGZKLFKFRQVWLWXWHVWKHRSLQLRQRIWKHFRXUWRQWKH
LVVXH DGGUHVVHG LQ 3DUW 9,,,  .(11(' - SS 
GHOLYHUHGDVHSDUDWHGLVVHQWLQJRSLQLRQZLWKUHVSHFWWR3DUW
9,,,
                      BBBBBBBBBBBBBBBBB
                          23,1,21
                      BBBBBBBBBBBBBBBBB
   .(11(' &LUFXLW -XGJH  'HIHQGDQW :LOOLDP /XNH
&DUQHVDSSHDOVKLVFRQYLFWLRQDQGVHQWHQFHIRUSRVVHVVLRQRI
DILUHDUPDQGDPPXQLWLRQE\DIHORQZLWQHVVWDPSHULQJDQG
LOOHJDOO\LQWHUFHSWLQJZLUHFRPPXQLFDWLRQV3DUROHRIILFHUV
DQG RIILFHUV IURP WKH $XEXUQ +LOOV 0LFKLJDQ SROLFH
GHSDUWPHQW H[HFXWHG DQ DUUHVW ZDUUDQW DJDLQVW &DUQHV RQ
-DQXDU\DWDUHVLGHQFHEHORQJLQJWR/LVD.HOOXP
&DUQHV¶VWKHQJLUOIULHQG$IWHUDUUHVWLQJ&DUQHVWKHRIILFHUV
FRQGXFWHGDZDUUDQWOHVVVHDUFKRIWKHUHVLGHQFHVXVSHFWLQJ
WKDWKHZDVYLRODWLQJWKHWHUPVRIKLVSDUROHE\OLYLQJLQD
ORFDWLRQRWKHUWKDQWKDWVSHFLILHGLQKLVFRQGLWLRQVRISDUROH
DQG SRVVLEO\ FRPPLWWLQJ DGGLWLRQDO FULPHV  'XULQJ WKH
VHDUFKWKHRIILFHUVGLVFRYHUHGFDVVHWWHWDSHVDKDQGJXQDQG
DPPXQLWLRQ  7KH WDSHV ODWHU SURYHG WR EH UHFRUGLQJV RI
WHOHSKRQHFRQYHUVDWLRQVREWDLQHGWKURXJKDZLUHWDSLOOHJDOO\
SODFHGRQ.HOOXP¶VSKRQHOLQH
  &DUQHV ZDV LQGLFWHG LQLWLDOO\ IRU D VLQJOH FKDUJH RI
SRVVHVVLRQ RI D ILUHDUP E\ D IHORQ  +H ILOHG D PRWLRQ WR
VXSSUHVV WKH ILUHDUP ZKLFK ZDV GHQLHG  $ VXSHUVHGLQJ
LQGLFWPHQWDGGHGWKHFKDUJHVRISRVVHVVLRQRIDPPXQLWLRQE\
DIHORQZLWQHVVWDPSHULQJDQGLOOHJDOO\LQWHUFHSWLQJSKRQH
FDOOV  &DUQHV ODWHU PRYHG WR GLVPLVV WKH LQGLFWPHQW IRU
YLRODWLRQV RI WKH 6SHHG\ 7ULDO $FW DQG WKH GLVWULFW FRXUW
1R                        8QLWHG6WDWHVY&DUQHV          

JUDQWHGWKDWPRWLRQZLWKRXWSUHMXGLFH$JUDQGMXU\UHWXUQHG
DVHFRQGVXSHUVHGLQJLQGLFWPHQWUHVWDWLQJWKHFKDUJHVDQG
&DUQHV ZDV VXEVHTXHQWO\ FRQYLFWHG E\ D MXU\ RQ DOO IRXU
FRXQWV,QWKLVDSSHDO&DUQHVDUJXHVWKHGLVWULFWFRXUWHUUHG
E\GHQ\LQJKLVPRWLRQIRUDGLVPLVVDOIRUODFNRIMXULVGLFWLRQ
IDLOLQJWRFRQVLGHUWZRSULRURIIHQVHVDVRQHFRQYLFWLRQIRU
VHQWHQFLQJ SXUSRVHV FRQVLGHULQJ KLV WKUHH SULRU YLROHQW
IHORQLHV LQ VHQWHQFLQJ ZKHQ WKH\ ZHUH QRW DOOHJHG LQ WKH
LQGLFWPHQWRUSURYHGGLVPLVVLQJWKHVXSHUVHGLQJLQGLFWPHQW
ZLWKRXWSUHMXGLFHDQGIDLOLQJWRVXSSUHVVFHUWDLQHYLGHQFH
$GGLWLRQDOO\ &DUQHV FKDOOHQJHV WKH VXIILFLHQF\ RI WKH
HYLGHQFHDVWRWKHZLWQHVVWDPSHULQJFRXQW
  )RUWKHUHDVRQVH[SODLQHGLQ-XGJH.HLWK¶VRSLQLRQZLWK
UHVSHFWWR3DUW9,,,ZHUHYHUVH&DUQHV¶VFRQYLFWLRQIRULOOHJDO
LQWHUFHSWLRQRIDZLUHFRPPXQLFDWLRQDQGUHPDQGWKDWFRXQW
IRUDQHZWULDO+RZHYHUIRUWKHUHDVRQVH[SODLQHGLQ3DUWV
,9,,ZHDIILUPWKHRWKHUFRQYLFWLRQVILQGLQJDQ\HUURUDVWR
WKRVHKDUPOHVV
, &RQVWLWXWLRQDOLW\ RI WKH )HGHUDO )HORQLQ3RVVHVVLRQ DQG
   :LUHWDSSLQJ3URYLVLRQV
  &DUQHV¶V ILUVW DUJXPHQW LV WKDW WKH GLVWULFW FRXUW HUUHG LQ
GHQ\LQJ KLV PRWLRQ WR GLVPLVV EDVHG RQ WKH
XQFRQVWLWXWLRQDOLW\RIWKHIHGHUDOZLUHWDSSLQJDQGIHORQLQ
SRVVHVVLRQSURYLVLRQV:HUHYLHZDPRWLRQFKDOOHQJLQJWKH
FRQVWLWXWLRQDOLW\RIDIHGHUDOVWDWXWHGHQRYR8QLWHG6WDWHVY
6PLWK)GWK&LU&DUQHVDVVHUWVWKDWKLV
DFWLYLWLHVGLGQRWLQYROYHLQWHUVWDWHFRPPHUFHDQGWKDWXQGHU
8QLWHG6WDWHVY0RUULVRQ86WKHIHGHUDO
IHORQLQSRVVHVVLRQRIDILUHDUPDQGZLUHWDSSLQJVWDWXWHV
86&  J DQG  UHVSHFWLYHO\ DUH
FRQVWLWXWLRQDOO\GHIHFWLYH
  7KH6XSUHPH&RXUWSULRUWR0RUULVRQKHOGWKDWWKHIHORQ
LQSRVVHVVLRQ VWDWXWH ZDV D YDOLG H[HUFLVH RI &RQJUHVV¶V
SRZHU WR UHJXODWH LQWHUVWDWH FRPPHUFH  6FDUERURXJK Y
8QLWHG6WDWHV867KH7KLUG(LJKWKDQG
7HQWK&LUFXLWVUHFHQWO\KDYHDGGUHVVHGWKHHIIHFWRI0RUULVRQ
RQJDQGFRQFOXGHGWKDWWKHDUJXPHQWLGHQWLFDOWR
     8QLWHG6WDWHVY&DUQHV                      1R      1R                       8QLWHG6WDWHVY&DUQHV       

WKHRQHDGYDQFHGE\&DUQHVLVZLWKRXWPHULW8QLWHG6WDWHV         SURWHFWLRQV DFFRUGHG WR SDUROHHV , DJUHH ZLWK WKH GLVWULFW
Y6KHSKHUG:/WK&LU8QLWHG6WDWHV         FRXUW¶VXOWLPDWHFRQFOXVLRQWKDWERWKVHL]LQJDQGOLVWHQLQJWR
Y6LQJOHWDU\)GUG&LU8QLWHG6WDWHVY       WKH WDSHV ZHUH UHDVRQDEOH LQ OLJKW RI WKH WRWDOLW\ RI WKH
'RUULV)GWK&LU)RUWKHUHDVRQVVHW         FLUFXPVWDQFHV
IRUWK LQ WKRVH RSLQLRQV ZH ILQG &DUQHV¶V SRVLWLRQ
XQSHUVXDVLYH'RUULVSRLQWVRXWWKDW³6HFWLRQJE\LWV
ODQJXDJH RQO\ UHJXODWHV WKRVH ZHDSRQV DIIHFWLQJ LQWHUVWDWH
FRPPHUFH E\ EHLQJ WKH VXEMHFW RI LQWHUVWDWH WUDGH  ,W
DGGUHVVHVLWHPVVHQWLQLQWHUVWDWHFRPPHUFHDQGWKHFKDQQHOV
RIFRPPHUFHWKHPVHOYHVRUGHULQJWKDWWKH\EHNHSWFOHDURI
ILUHDUPV7KXVQRDQDO\VLVRIWKHVW\OHRI0RUULVRQLV
DSSURSULDWH´   )G DW   7KH IHORQLQSRVVHVVLRQ
VWDWXWHVXUYLYHV0RUULVRQ
  &DUQHVIUDPHVKLVDUJXPHQWDVDIDFLDOFKDOOHQJHEXWDQDV
DSSOLHGFKDOOHQJHZRXOGEHHTXDOO\XQSHUVXDVLYHVLQFHWKH
ZHDSRQ DQG DPPXQLWLRQ LQ TXHVWLRQ ZHUH PDQXIDFWXUHG
RXWVLGHRIWKHVWDWHRI0LFKLJDQ
  6LPLODUO\ 0RUULVRQ GRHV QRW DIIHFW WKH YDOLGLW\ RI WKH
ZLUHWDSSLQJVWDWXWH7KHZLUHWDSSLQJVWDWXWHDVWKHGLVWULFW
FRXUWSRLQWHGRXWKDVDVXEVWDQWLDOUHODWLRQVKLSWRLQWHUVWDWH
FRPPHUFHVLQFH³WHOHFRPPXQLFDWLRQVDUHERWKFKDQQHOVDQG
LQVWUXPHQWDOLWLHVRILQWHUVWDWHFRPPHUFH´8QLWHG6WDWHVY
&DUQHV  )6XSSG DW  FLWLQJ 6SHWDOLHUL Y
.DYDQDXJK)6XSSG1'1
,, 6HQWHQFLQJDVDQ$UPHG&DUHHU&ULPLQDO
   &DUQHV QH[W DUJXHV WKDW WKH GLVWULFW FRXUW HUUHG E\
VHQWHQFLQJ KLP XQGHU WKH $UPHG &DUHHU &ULPLQDO $FW 
86&  H ³$&&$´ ZKLFK WULJJHUHG D \HDU
PDQGDWRU\PLQLPXPVHQWHQFH6HFWLRQHLPSRVHVD
ILIWHHQ\HDU PLQLPXP IRU IHORQV LQ SRVVHVVLRQ RI ILUHDUPV
ZKRKDYH³WKUHHSUHYLRXVFRQYLFWLRQVE\DQ\FRXUWIRUD
YLROHQWIHORQ\RUDVHULRXVGUXJRIIHQVH    FRPPLWWHGRQ
RFFDVLRQVGLIIHUHQWIURPRQHDQRWKHU´&DUQHVZDVSUHYLRXVO\
FRQYLFWHG IRU EUHDNLQJ DQG HQWHULQJ LQ FRQQHFWLRQ ZLWK DQ
LQFLGHQWLQDQGIRUEXUJODUL]LQJWZRDGMDFHQWKRPHVLQ
7UR\0LFKLJDQLQ3URVHFXWRUVFKDUJHGWZRVHSDUDWH
RIIHQVHVLQFRQQHFWLRQZLWKWKHEXUJODULHVDQG&DUQHV
       8QLWHG6WDWHVY&DUQHV                          1R       1R                         8QLWHG6WDWHVY&DUQHV           

SDUROH FRQGLWLRQV´ WKHQ VHL]LQJ WKRVH FDVVHWWHV ZLWKRXW D          SOHG JXLOW\ WR ERWK  ,Q WKLV DSSHDO DV LQ WKH FRXUW EHORZ
ZDUUDQWZRXOGEHDSSURSULDWH                                             &DUQHVDUJXHVWKDWWKHVHWZREXUJODULHVZHUHQRW³FRPPLWWHG
                                                                            RQRFFDVLRQVGLIIHUHQWIURPRQHDQRWKHU´DQGWKXVVKRXOGQRW
   7KH PDMRULW\ FRUUHFWO\ SRLQWV RXW KRZHYHU WKDW WKH              FRXQWDVWZRSULRUFRQYLFWLRQVIRUWKHVDNHRIWKH$&&$
JRYHUQPHQWLVUHTXLUHGWRGHPRQVWUDWHUHDVRQDEOHVXVSLFLRQ
QRWRQO\WRVHL]HWKHWDSHVEXWDOVRWROLVWHQWRWKHP6HH                 7KHGLVWULFWFRXUWIRXQGWKLVTXHVWLRQWREHDFORVHRQHEXW
8QLWHG6WDWHVY-RKQVRQ)GG&LUFHUW                FRQFOXGHG WKDW WKH RIIHQVHV VKRXOG FRXQW DV VHSDUDWH
GHQLHG86UHTXLULQJLQGHSHQGHQWSUREDEOH                 RFFDVLRQV  7KH FRXUW EHORZ FRQVLGHUHG RXU VRPHZKDW
FDXVHWROLVWHQWRSURSHUO\VHL]HGDXGLRWDSHV7KHWDSHVZHUH            LQFRQFOXVLYHFDVHODZRQWKHTXHVWLRQRIZKDWFRQVWLWXWHVDQ
OLVWHQHGWR³VRPHWLPHDIWHU´SHUKDSVVHYHUDOPRQWKVDIWHU             ³RFFDVLRQ´,Q8QLWHG6WDWHVY%UDG\)GWK&LU
WKHLU VHL]XUH RQ -DQXDU\    7KH OLVWHQHU ZDV WKH          GHIHQGDQW%UDG\FRPPLWWHGRQHDUPHGUREEHU\DWD
$VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\ SURVHFXWLQJ WKH ZHDSRQV              EHDXW\VKRSDQGWKHQOHVVWKDQDQKRXUODWHUFRPPLWWHGD
FKDUJHVQRWDSDUROHRIILFHU7KHUHDUHQRREMHFWLYHLQGLFLD              VHFRQGUREEHU\ DW D QHDUE\EDU:HKHOGHQEDQFWKDWWZR
WKDWWKHWDSHVZHUHOLVWHQHGWRIRUWKHSXUSRVHRIHVWDEOLVKLQJ             SULRU UREEHU\ FRQYLFWLRQV FRXQWHG DV VHSDUDWH FULPLQDO
D YLRODWLRQ RI WKH UHVLGHQF\ FRQGLWLRQ RI &DUQHV¶V SDUROH          HSLVRGHVRSLQLQJWKDW
LQGHHGZKDWOLWWOHREMHFWLYHLQGLFLDWKHUHDUHVXJJHVWVWKDWWKLV
ZDVQRWWKHLQWHQGHGSXUSRVH                                                RIIHQVHVFRPPLWWHGE\DGHIHQGDQWDWGLIIHUHQWWLPHVDQG
                                                                              SODFHVDQGDJDLQVWGLIIHUHQWYLFWLPVDOWKRXJKFRPPLWWHG
  1RQHWKHOHVV WKH UHYLHZLQJ RIILFHUV KDG UHDVRQDEOH                     ZLWKLQOHVVWKDQDQKRXURIHDFKRWKHUDUHVHSDUDWHDQG
VXVSLFLRQ WR EHOLHYH WKDW WKH WDSHV ZRXOG WLH &DUQHV WR WKH         GLVWLQFWFULPLQDOHSLVRGHVDQGWKDWFRQYLFWLRQVIRUWKRVH
URRPLQZKLFKWKHWDSHVZHUHIRXQG7KHJRYHUQPHQWSRLQWV                    FULPHV VKRXOG EH FRXQWHG DV VHSDUDWH SUHGLFDWH
RXWWKDWW\LQJ&DUQHVWRWKDWURRPZDVLPSRUWDQWWRHVWDEOLVK                 FRQYLFWLRQV>:@KLOHGHIHQGDQW%UDG\VDWDWWKH
WKDW WKH JXQ DQG DPPXQLWLRQ DOVR IRXQG LQ WKDW URRP                %DUZLWKKLVFRQFHDOHGVKRWJXQKHFRXOGKDYHGHFLGHG
EHORQJHG WR &DUQHV DV ZHOO  7KH VHDUFK WKHUHIRUH ZDV              WKDWRQHUREEHU\KHKDGFRPPLWWHGZDVHQRXJKIRUWKH
VXSSRUWHGE\UHDVRQDEOHVXVSLFLRQWKDWHYLGHQFHUHODWLQJWRD                 HYHQLQJ,QVWHDGKHGHFLGHGWRUREDJDLQ
FULPLQDODFWZRXOGEHXQFRYHUHG8QGHU.QLJKWVWKHUHLVQR
ORQJHU D UHTXLUHPHQW WKDW WKH REMHFW  RI WKH VHDUFK UHODWH         )GDW
H[FOXVLYHO\WRDSDUROHYLRODWLRQ.QLJKWV6&WDW
7KHUHIRUH LQ OLJKW RI WKH OHVVHQHG )RXUWK $PHQGPHQW                   ,Q8QLWHG6WDWHVY:LOVRQ)GWK&LU
                                                                             ZH DSSOLHG %UDG\ WR D FDVH ZKHUH D GHIHQGDQW
                                                                            FRPPLWWHGLOOHJDOVH[XDOFRQGXFWDJDLQVWVHSDUDWHYLFWLPVRQ
     
     7KH 8QLWHG 6WDWHV VXJJHVWHG DW RUDO DUJXPHQW WKDW WKH WDSHV ZHUH
                                                                            VHSDUDWHIORRUVRIWKHVDPHEXLOGLQJILQGLQJWKDWGHIHQGDQW
OLVWHQHG WR SHUKDSV WKUHH PRQWKV DIWHU WKH\ ZHUH LQLWLDOO\ VHL]HG VRPH
                                                                            ³FRXOG KDYH KDOWHG KLV FULPLQDO UDPSDJH DW DQ\ WLPH´ EXW
WLPH DIWHU &DUQHV KDG DOUHDG\ EHHQ FRQYLFWHG RI YLRODWLQJ WKH KLV SDUROH    LQVWHDG ³FKRVH WR FRQWLQXH VHOHFWLQJ GLIIHUHQW YLFWLPV LQ
FRQGLWLRQV   7KH WDSHV ZHUH LQ WKH FXVWRG\ RI IHGHUDO DJHQWV SURVHFXWLQJ   VHSDUDWH SODFHV´  ,G :H IRXQG %UDG\ FRQWUROOLQJ DQG
&DUQHV IRU IHORQLQSRVVHVVLRQ FULPHV DQG QRW SDUROH YLRODWLRQV
                                                                            FRQVLGHUHGWKHRIIHQVHVWREHGLVWLQFWIRU$&&$SXUSRVHV
     
     1RQHWKHOHVV WKH VHDUFK IHOO ZLWKLQ WKH VFRSH RI VHDUFKHV DXWKRUL]HG     :H KDYH UHDFKHG VHHPLQJO\ LQFRQVLVWHQW UHVXOWV LQ RWKHU
E\ &DUQHV¶V SDUROH FRQGLWLRQV VLQFH WKH H[SUHVV WHUPV RI KLV SDUROH
                                                                            FDVHV  ,Q 8QLWHG 6WDWHV Y *UDYHV  )G  WK &LU
LQVWUXFWHG KLP QRW WR ³RZQ RU SRVVHVV D ZHDSRQ RI DQ\ W\SH RU   
DPPXQLWLRQ´ DQG QRW WR ³HQJDJH LQ EHKDYLRU WKDW FRQVWLWXWHV D YLRODWLRQ
                                                                            DGHIHQGDQWFRPPLWWHGDEXUJODU\DQGWKHQDVVDXOWHG
RI DQ\ FULPLQDO ODZ RI DQ\ XQLW RI JRYHUQPHQW´
                                                                            DSROLFHRIILFHU:HIRXQGWKDWEHFDXVHWKHGHIHQGDQW³KDG
     8QLWHG6WDWHVY&DUQHV                       1R       1R                               8QLWHG6WDWHVY&DUQHV               

QRW\HWOHIWWKHORFDWLRQRIWKHEXUJODU\´ZKHQKHFRPPLWWHG          KHUH  :KHQ DQ RIILFHU KDV UHDVRQDEOH VXVSLFLRQ WKDW D
WKH DVVDXOW WKH DVVDXOW DQG WKH EXUJODU\ VKRXOG QRW EH      SUREDWLRQHU VXEMHFW WR D VHDUFK FRQGLWLRQ LV HQJDJHG LQ
FRQVLGHUHGWRKDYHRFFXUUHGRQVHSDUDWHRFFDVLRQV,Q8QLWHG         FULPLQDO DFWLYLW\ WKHUH LV HQRXJK OLNHOLKRRG WKDW FULPLQDO
6WDWHVY0XUSK\)GWK&LUDGHIHQGDQW          FRQGXFW LV RFFXUULQJ WKDW DQ LQWUXVLRQ RQ WKH SUREDWLRQHU¶V
FRPPLWWHGDQDUPHGUREEHU\LQRQHUHVLGHQFHRIDGXSOH[              VLJQLILFDQWO\GLPLQLVKHGSULYDF\LQWHUHVWVLVUHDVRQDEOH´,G
DQGVWD\HGEHKLQGWRSUHYHQWWKDWXQLW¶VRFFXSDQWIURPFDOOLQJ        DW
WKHSROLFHZKLOHWKHGHIHQGDQW¶VDFFRPSOLFHVUREEHGWKHRWKHU
XQLWRIWKHGXSOH[%HFDXVHWKHGHIHQGDQWKDGQRWOHIWWKH            $V LQ WKH .QLJKWV FDVH &DUQHV ZDV VXEMHFW WR D VHDUFK
ILUVWUHVLGHQFHDQGZDVRQO\JXLOW\RIDLGLQJDQGDEHWWLQJDVWR      FRQGLWLRQ0LFKLJDQODZSURYLGHVLQUHOHYDQWSDUWWKDWD
WKHUREEHU\RIWKHVHFRQGUHVLGHQFHZHFRQFOXGHGWKDWKHKDG         SDUROHDJHQWPD\FRQGXFWDZDUUDQWOHVVVHDUFKRIDSDUROHH¶V
QRWVXFFHVVIXOO\FRPSOHWHGWKHILUVWUREEHU\DQGWKDWWKHUH          SHUVRQ DQG SURSHUW\ LQ FRQMXQFWLRQ ZLWK D ODZIXO DUUHVW RU
ZDVQR³GHILQDEOHHQGSRLQW´WRWKHILUVWHYHQW)GDW          ZKHQWKHUHLV³UHDVRQDEOHFDXVHWREHOLHYHWKDWDYLRODWLRQRI
7KHQLQ8QLWHG6WDWHVY7KRPDV)GWK            SDUROHH[LVWV´0LFK$GPLQ&RGH5,DJUHH
&LUZHIRXQGWKDWDGHIHQGDQW¶VUDSHVRIWZRZRPHQ            ZLWKWKHGLVWULFWMXGJHWKDWVXFKFRQGLWLRQVH[LVWHGGXULQJWKH
ZKLFKRFFXUUHGGXULQJDSHULRGLQZKLFKGHIHQGDQWDQGKLV            DUUHVWRI&DUQHVDQGWKHVHDUFKRIKLVEHORQJLQJVEHFDXVHWKH
DFFRPSOLFH PDLQWDLQHG FRQWURO RYHU ERWK ZRPHQ GLG QRW         WDSHV ZHUH VHL]HG LQ D EULHIFDVH FRQWDLQLQJ SDSHUV WKDW
FRQVWLWXWH GLVWLQFW RIIHQVHV EHFDXVH RI WKH ³DEVHQFH RI D     SURYLGHGHYLGHQFHWKDW&DUQHVZDVQRWOLYLQJLQWKHORFDWLRQ
FRPSOHWLRQRUGHILQDEOHHQGSRLQW´,GDW,Q7KRPDVZH        VSHFLILHGE\WKHFRQGLWLRQV RIKLVSDUROH7KHWDSHVFRXOG
UHDFKHGWKDWFRQFOXVLRQLQVSLWHRIWKHIDFWWKDWWKHUDSHVRI        KDYHKDGKLVYRLFHRQWKHPDQGLIVRZRXOGKDYHWLHGKLPWR
WKHWZRZRPHQRFFXUUHGLQVHSDUDWHORFDWLRQVWKHGHIHQGDQW           WKHORFDWLRQIURPZKLFKWKH\ZHUHVHL]HG7KHGLVWULFWFRXUW
IRUFHGWKHZRPHQWRGULYHKLPIURPRQHORFDWLRQWRWKHRWKHU          KHOGWKDWZKHUHDSDUROHRIILFHUFRXOGUHDVRQDEO\VXVSHFWWKDW
EHWZHHQUDSHV                                                       FDVVHWWHVIRXQGGXULQJDVHDUFK³PLJKWFRQVWLWXWHHYLGHQFH
                                                                      WKDW'HIHQGDQWZDVOLYLQJDWDQDGGUHVV LQ YLRODWLRQRIKLV
   &DUQHVDUJXHVWKDWLQUHJDUGVWRKLVSULRUFRQYLFWLRQVLW
ZRXOGEHGLIILFXOWWRGLVWLQJXLVKEHWZHHQWKHHQGRIWKHILUVW
EXUJODU\DQGWKHEHJLQQLQJRIWKHVHFRQG7KHREYLRXVZD\
                                                                          
WRGLVWLQJXLVKEHWZHHQWKHVHWZRUREEHULHVLVWKDW&DUQHVKDG              8QOLNH WKH PDMRULW\ , GR QRW WKLQN WKH 6XSUHPH &RXUW¶V DUWLFXODWLRQ

WR OHDYH RQH UHVLGHQFH LQ RUGHU WR EXUJODUL]H WKH VHFRQG    RI D ³OHVV WKDQ SUREDEOH FDXVH VWDQGDUG´ LV OLPLWHG WR WKH VSHFLILF IDFWV RI

,QGHHGKHZDVRQO\FDXJKWEHFDXVHWKHUHVLGHQWRIWKHILUVW          .QLJKWV¶V   FDVH     7KH   &RXUW   ZDV   GHVFULELQJ   WKH   VWDWLVWLFDO   HYLGHQFH


KRPHGLVFRYHUHGKHKDGEHHQEXUJODUL]HGDQGFDOOHGRXWZKLOH          GHPRQVWUDWLQJ UHFLGLYLVP DPRQJ SDUROHHV DQG SUREDWLRQHUV DV D FODVV QRW
                                                                      .QLJKWV DV DQ LQGLYLGXDO      $OWKRXJK WKH TXHVWLRQ RI ZKHWKHU WKHUH H[LVWV
&DUQHV ZDV VWLOO LQ WKH VHFRQG KRPH WKH RFFXSDQW RI WKH    UHDVRQDEOH VXVSLFLRQ UHPDLQV D FDVHE\FDVH WRWDOLW\ RI WKH FLUFXPVWDQFHV
VHFRQGKRPHZDVDVOHHS+DG&DUQHVOHIWDIWHUFRPPLWWLQJ            DQDO\VLV , UHDG    .QLJKWV   DV FUHDWLQJ D FDWHJRULFDO UXOH WKDW VHDUFKHV RI

MXVWRQHUREEHU\KHZRXOGKDYHOLNHO\JRWWHQDZD\7KXV            SDUROHHV DQG SUREDWLRQHUV VXEMHFW WR VHDUFK FRQGLWLRQV UHTXLUH UHDVRQDEOH

XQOLNH LQ 0XUSK\ RU 7KRPDV LW LV SRVVLEOH WR LGHQWLI\ DQ   VXVSLFLRQ RI WKH FRPPLVVLRQ RI D FULPH RU SDUROH YLRODWLRQ QRW SUREDEOH

HQGSRLQW EHWZHHQ WKH WZR RIIHQVHV  1HLWKHU GRHV *UDYHV       FDXVH


FRQWURO WKLV FDVH EHFDXVH WKH UREEHULHV ZHUH FRPPLWWHG LQ         
GLVWLQFW ORFDWLRQV WZR VHSDUDWH UHVLGHQFHV  :H WKHUHIRUH         7KLV YDOLG VWDWH UHJXODWLRQ ZDV D FRQGLWLRQ RQ &DUQHV¶V OLEHUW\ DQG


DIILUPWKHGLVWULFWFRXUW¶VFRQFOXVLRQWKDW&DUQHVZDVYDOLGO\
                                                                      SULYDF\ LQWHUHVWV LQ DV PXFK DV LW VXEMHFWHG KLP WR VHDUFKHV EDVHG RQO\ RQ
                                                                      UHDVRQDEOH FDXVH UDWKHU WKDQ SUREDEOH FDXVH DQG GLVSHQVHG ZLWK WKH
VHQWHQFHGXQGHUWKH$&&$                                             ZDUUDQW UHTXLUHPHQW        , GR QRW DJUHH ZLWK -XGJH .HLWK WKDW WKHUH LV D
                                                                      VLJQLILFDQW GLVWLQFWLRQ EHWZHHQ WKLV DQG WKH VHDUFK FRQGLWLRQ DV UHDG E\ WKH
                                                                      6XSUHPH &RXUW LQ     .QLJKWV   WKDW ZRXOG GLVWLQJXLVK WKLV FDVH IURP       .QLJKWV   
    8QLWHG6WDWHVY&DUQHV                       1R      1R                        8QLWHG6WDWHVY&DUQHV         

                       BBBBBBBBBBBBBB                                ,,, $SSUHQGL$UJXPHQW
                          ',66(17                                      &DUQHV QH[W DUJXHV WKDW WKH WKUHH SULRU YLROHQW IHORQ\
                       BBBBBBBBBBBBBB                                FRQYLFWLRQV FRQVWLWXWH HOHPHQWV RI WKH RIIHQVH WKDW XQGHU
                                                                     $SSUHQGLY1HZ-HUVH\86PXVWEHDOOHJHG
  .(11('&LUFXLW-XGJHGLVVHQWLQJZLWKUHVSHFWWR3DUW            DQGSURYHQLQDQLQGLFWPHQW7KLVDUJXPHQWKDVQRPHULWDV
9,,,                                                                ZH KDYH PDGH FOHDU WKDW SULRU FRQYLFWLRQV DUH VHQWHQFLQJ
                                                                     IDFWRUVDQGQHHGQRWEHDOOHJHGLQDQLQGLFWPHQWRUSURYHQ
  ,DJUHHZLWK-XGJH.HLWK¶VPDMRULW\RSLQLRQRQWKLVLVVXH          EH\RQGDUHDVRQDEOHGRXEW6HH8QLWHG6WDWHVY*DWHZRRG
WKDW&DUQHVKDVVWDQGLQJWRFKDOOHQJHWKHVHDUFKRIWKHWDSHV        )GWK&LU8QLWHG6WDWHVY.LQJ
VHL]HGLQKLVEULHIFDVHGXULQJWKHZDUUDQWOHVVVHDUFK,DOVR       )G   Q WK &LU   &DUQHV XUJHV XV WR
DJUHH WKDW WKH DXWKRULWLHV QHHGHG )RXUWK $PHQGPHQW             UHFRJQL]HWKDW$OPHQGDUH]7RUUHVY8QLWHG6WDWHV86
MXVWLILFDWLRQERWKWRVHL]HDQGWROLVWHQWRWKHWDSHVIRXQGDW      ZKLFKKHOGWKDWSULRUFRQYLFWLRQVDUHVHQWHQFLQJ
/LVD .HOOXP¶V UHVLGHQFH  +RZHYHU , ZRXOG KROG WKDW         IDFWRUV ³ZLOO EH VKRUW OLYHG´ %U DW  EHFDXVH RI D
UHDVRQDEOHVXVSLFLRQRIWKHFRPPLVVLRQRIDFULPHRUSDUROH          UHDOLJQPHQWRIWKHPHPEHUV6XSUHPH&RXUW$VZHUHFHQWO\
YLRODWLRQVDWLVILHVWKH)RXUWK$PHQGPHQWZKHQDSDUROHHLV           QRWHG ZH ZLOO ZDLW IRU WKH 6XSUHPH &RXUW WR RYHUUXOH LWV
VXEMHFWWRDVHDUFKFRQGLWLRQDQGIXUWKHUPRUHWKDWUHDVRQDEOH       HDUOLHUGHFLVLRQVDQGQRWDQWLFLSDWHIXWXUHGHFLVLRQV8QLWHG
VXVSLFLRQZDVSUHVHQWLQWKLVFDVH                                  6WDWHVY0DWWKHZV)GWK&LU
   7KH6XSUHPH&RXUWKDVKHOGWKDWWKHH[SHFWDWLRQRISULYDF\        ,9 6XIILFLHQF\RIWKH(YLGHQFHDVWR:LWQHVV7DPSHULQJ
RIDSDUROHHLVIDUPRUHOLPLWHGWKDQWKDWRIRUGLQDU\FLWL]HQV
7KH VSHFLDO QHHGV RI WKH SDUROH V\VWHP MXVWLI\ ZDUUDQWOHVV     7KH HYLGHQFH DJDLQVW &DUQHV RQ WKH ZLWQHVV WDPSHULQJ
VHDUFKHVSXUVXDQWWRUHDVRQDEOHVWDWHUHJXODWLRQV3DUROHHV¶       FRXQWLVUHYLHZHGRQO\IRUD³PDQLIHVWPLVFDUULDJHRIMXVWLFH´
UHVLGHQFHV DQG SURSHUW\ PD\ EH VHDUFKHG ZLWKRXW ZDUUDQWV      EHFDXVH RI KLV IDLOXUH WR PDNH D PRWLRQ IRU MXGJPHQW
ZKHQ XQGHU WKH WRWDOLW\ RI WKH FLUFXPVWDQFHV JRYHUQPHQW     QRWZLWKVWDQGLQJWKHYHUGLFWSXUVXDQWWR)HG5&ULP3UR
DJHQWV SRVVHVV UHDVRQDEOH VXVSLFLRQ WKDW WKH SDUROHH LV LQ   6HH8QLWHG6WDWHVY$EGXOODK)GWK&LU
YLRODWLRQRIDFRQGLWLRQRIKLVSDUROH*ULIILQY:LVFRQVLQ       8QGHUWKLVVWDQGDUGZHRQO\UHYHUVHDFRQYLFWLRQLI
867KH6XSUHPH&RXUW¶VUHFHQWGHFLVLRQ            WKHUHFRUGLV³GHYRLGRIHYLGHQFHSRLQWLQJWRJXLOW´,G
LQ8QLWHG6WDWHVY.QLJKWV6&WDXJPHQWHG
*ULIILQ E\ HVWDEOLVKLQJ WKDW ZDUUDQWOHVV VHDUFKHV RI             /LVD.HOOXP&DUQHV¶VWKHQJLUOIULHQGWHVWLILHGWKDW&DUQHV
SUREDWLRQHUV¶UHVLGHQFHVDQGSURSHUW\DUHSHUPLVVLEOHZKHQ           HQFRXUDJHG KHU WR OLH E\ VWDWLQJ WKDW WKH JXQ IRXQG LQ WKH
VXSSRUWHG E\ UHDVRQDEOH VXVSLFLRQ DQG DXWKRUL]HG E\ D         FRXUVHRI&DUQHV¶VDUUHVWEHORQJHGWRKHU.HOOXPWROGDQ
FRQGLWLRQRISUREDWLRQHYHQZKHQWKHREMHFWRIWKHVHDUFKLV        LQYHVWLJDWRUWKHJXQZDVKHUVDQGVLJQHGDZULWWHQVWDWHPHQW
LQYHVWLJDWRU\UDWKHUWKDQSUREDWLRQDU\7KH&RXUWQRWHGWKDW       WRWKDWHIIHFWEXWODWHUUHFDQWHG
DUHGXFWLRQLQFHUWDLQOLEHUWLHVLV³LQKHUHQWLQWKHYHU\QDWXUH
RI´ SUREDWLRQ DQG SDUROH DQG WKH VWDWH KDV DQ LPSRUWDQW      &DUQHVDUJXHVWKDWWKHUHLVQRHYLGHQFHWKDWKH³NQRZLQJO\
LQWHUHVWLQIRFXVLQJRQSUREDWLRQHUVDQGSDUROHHVEHFDXVHRI         XVH>G@LQWLPLGDWLRQRUSK\VLFDOIRUFHWKUHDWHQ>HG@RUFRUUXSWO\
WKHKLJKSUREDELOLW\RIUHFLGLYLVPDVDFODVV,GDW       SHUVXDGH>G@ DQRWKHU SHUVRQ´ IRU WKH VDNH RI LQIOXHQFLQJ
$VDFRQVHTXHQFH³WKHEDODQFHRIJRYHUQPHQWDODQGSULYDWH           WHVWLPRQ\LQDQRIILFLDOSURFHHGLQJDVUHTXLUHGIRUFRQYLFWLRQ
LQWHUHVWVZDUUDQWDOHVVHUWKDQSUREDEOHFDXVHVWDQGDUG        XQGHU86&E&DUQHVVXJJHVWVWKDWDWZRUVW
                                                                     WKHUHFRUGHVWDEOLVKHGKH³HQFRXUDJH>G@´DOLH
     8QLWHG6WDWHVY&DUQHV                          1R       1R                      8QLWHG6WDWHVY&DUQHV      

   ,WLVWUXHWKDW.HOOXPGLGQRWWHVWLI\WKDW&DUQHVDWWHPSWHG                                         *
WR WKUHDWHQ RU LQWLPLGDWH KHU LQ WKH VSHFLILF FRQWH[W RI KLV
UHTXHVWWKDWVKHOLHDERXWWKHJXQ7KHSURVHFXWRUSOD\HGWKH             7KH VL[ DXGLR WDSHV IRXQG DW  +DUPRQ 6WUHHW RQ
LOOHJDOO\ LQWHUFHSWHG WDSHV RI .HOOXP¶V SKRQH OLQH ZKLFK         -DQXDU\ZHUHVHL]HGDQGWKUHHPRQWKVODWHUOLVWHQHG
SURYLGHG HYLGHQFH WKDW RQ D QXPEHU RI RFFDVLRQV SULRU WR       WR E\ SROLFH LQ YLRODWLRQ RI WKH )RXUWK $PHQGPHQW¶V
&DUQHV¶V DVNLQJ KHU WR OLH &DUQHV WKUHDWHQHG .HOOXP  ,Q       SURKLELWLRQ RI XQUHDVRQDEOH VHDUFKHV DQG VHL]XUHV  7KH
RWKHU FDVHV FLWHG E\ WKH JRYHUQPHQW FRXUWV KDYH XSKHOG          GLVWULFWFRXUWHUUHGLQGHQ\LQJ&DUQHV¶VPRWLRQWRVXSSUHVVWKH
FRQYLFWLRQV IRU ZLWQHVV WDPSHULQJ HYHQ LQ WKH DEVHQFH RI         WDSHVDQGWKLVHUURUUHVXOWHGLQ&DUQHV¶VFRQYLFWLRQIRULOOHJDO
GLUHFWO\ WKUHDWHQLQJ ODQJXDJH ZKHQ WKH FRXUW IRXQG WKH            LQWHUFHSWLRQ RI D ZLUH FRPPXQLFDWLRQ  $FFRUGLQJO\ ZH
HYLGHQFHFRXOGKDYHEHHQLQWHUSUHWHGDVWKUHDWHQLQJLQ³QDWXUH           5(9(56(WKHFRQYLFWLRQIRULOOHJDOLQWHUFHSWLRQRIDZLUH
RULQWHQW´8QLWHG6WDWHVY(OZHOO)G             FRPPXQLFDWLRQDQG5(0$1'WKDWFRXQWIRUDQHZWULDO
VW &LU   7KH WDSHV LQWURGXFHG DV HYLGHQFH DW WULDO
GHPRQVWUDWH WKDW &DUQHV KDG D ORQJVWDQGLQJ SDWWHUQ RI
WKUHDWHQLQJDQGDEXVLYHEHKDYLRUWRZDUG.HOOXP/LNHWKH
OHVVWKDQGLUHFWODQJXDJHIRXQGWREHWKUHDWHQLQJLQ(OZHOO
RWKHUZLVH ³HQFRXUDJLQJ´ ODQJXDJH FDQ EHFRPH D WKUHDW LQ
QDWXUH RU LQWHQW ZKHQ LVVXHG E\ D ORQJWLPH DEXVHU  $V D
UHVXOWWKHUHFRUGLVQRWGHYRLGRIHYLGHQFHRIJXLOWDQGWKH
FRQYLFWLRQLVDIILUPHG
9 'LVPLVVDO RI )LUVW 6XSHUFHGLQJ ,QGLFWPHQW :LWKRXW
   3UHMXGLFH
  7KH GLVWULFW MXGJH GLVPLVVHG WKH ILUVW VXSHUFHGLQJ
LQGLFWPHQW ZLWKRXW SUHMXGLFH LQ $XJXVW  GXH WR
YLRODWLRQVRIWKH6SHHG\7ULDO$FW86&,QWKLV
DSSHDO &DUQHV DUJXHV WKDW WKH GLVWULFW FRXUW HUUHG E\ QRW
GLVPLVVLQJWKHLQGLFWPHQWZLWKSUHMXGLFH:HUHYLHZFODLPV
WKDWWKHDORZHUFRXUWVKRXOGKDYHGLVPLVVHGZLWKSUHMXGLFH
XQGHU D ³PRGLILHG´ DEXVH RI GLVFUHWLRQ VWDQGDUG  8QLWHG
6WDWHV Y +RZDUG  )G   WK &LU   $
GLVWULFWFRXUW¶VGHWHUPLQDWLRQZLOOQRWEH³OLJKWO\GLVWXUEHG´
8QLWHG6WDWHVY3LHUFH)GWK&LU7R
GHPRQVWUDWH WKDW KH ZDV SUHMXGLFHG E\ WKH GHOD\ &DUQHV
SRLQWVWRWKHGHDWKRIDZRPDQKHKDGOLVWHGDVD³SRWHQWLDO
ZLWQHVV´DQGWKHIDFWWKDWKHKDV³ORVWFRQWDFW´ZLWKDVHFRQG
ZLWQHVV
 7KHGLVWULFWFRXUWFDUHIXOO\UHYLHZHGWKHIDFWRUVWKHVWDWXWH
PDQGDWHVLWFRQVLGHUWKHVHULRXVQHVVRIWKHRIIHQVHWKHIDFWV
    8QLWHG6WDWHVY&DUQHV                         1R       1R                       8QLWHG6WDWHVY&DUQHV         

IRXQGZKLFKLQWXUQZRXOGWLH&DUQHVWRRZQHUVKLSRIWKHVH             DQGFLUFXPVWDQFHVRIWKHFDVHZKLFKOHGWRWKHGLVPLVVDODQG
LWHPV+RZHYHUWKHUHZHUHIDUPRUHGLUHFWOLQNVW\LQJ&DUQHV          WKH LPSDFW RI UHSURVHFXWLRQ RQ WKH DGPLQLVWUDWLRQ RI WKH
WRWKHUHVLGHQFHWKHJXQDQGWKHDPPXQLWLRQ±IRUH[DPSOH            6SHHG\7ULDO$FWDQGRQWKHDGPLQLVWUDWLRQRIMXVWLFH
KLV SDUROH SDSHUV SUHVFULSWLRQ PHGLFDWLRQ XWLOLW\ ELOOV KLV   86&D7KHGLVWULFWFRXUWFRQVLGHUHGSRVVHVVLRQ
RZQDGPLVVLRQWRKDYLQJEHHQDW+DUPRQDQGSROLFH                 RIDILUHDUPE\DIHORQDQGZLWQHVVWDPSHULQJWREHVHULRXV
VXUYHLOODQFH                                                          RIIHQVHVDQGZHDJUHH$VWRWKHIDFWVDQGFLUFXPVWDQFHV
                                                                        ZKLFKOHGWRWKHGHOD\WKHGLVWULFWFRXUWQRWHGWKDWWKHWULDO
   6LPLODUO\DSDUWIURPWKHVL[WDSHVVHL]HGDW+DUPRQ           ZDV RQO\ GHOD\HG IRU HLJKW GD\V EH\RQG WKH VWDWXWRU\
WKHUH LV HQRXJK HYLGHQFH WR VXVWDLQ WKH ZLWQHVV WDPSHULQJ       PD[LPXPRIGD\VDQGWKDWWKHUHZDVQRHYLGHQFHWKDWWKH
FRQYLFWLRQ )LUVW WKHUH ZDV WKH VHYHQWK WDSH IRXQG XQGHU      JRYHUQPHQW HIIHFWXDWHG WKH GHOD\  $V WR WKH HIIHFWV RI
.HOOXP¶VKRPH6HFRQGWKHUHZDV.HOOXP¶VWHVWLPRQ\DVWR              UHSURVHFXWLRQ RQ WKH DGPLQLVWUDWLRQ RI MXVWLFH WKH GLVWULFW
&DUQHV¶V UHSHDWHG WKUHDWV LQFOXGLQJ DQ LQFLGHQW ZKHQ VKH        FRXUWQRWHVWKDW&DUQHVRIIHUHGQRHYLGHQFHWKDW5XWK%DNHU
YLVLWHGKLPLQMDLODQG&DUQHVGUHZDSLFWXUHRIDJXQLQDQ            GLHGGXULQJWKHSHULRGRIWKHHLJKWGD\GHOD\RUWKDWFRQWDFW
DWWHPSWWRFRQYLQFHKHUWRFODLPRZQHUVKLSRIWKHJXQ7KLV            ZLWK&DUUZDVORVWGXULQJWKDWHLJKWGD\SHULRG0RUHRYHU
DOOHJDWLRQZDVFRUURERUDWHGE\DSROLFHVHDUFKRI&DUQHV¶VMDLO         &DUQHVKDGQRWKLUHGDQLQYHVWLJDWRUWRORFDWH&DUU7KXVWKH
FHOO WKDW SURGXFHG WKH GUDZLQJ 2WKHU SURSHUO\ DGPLWWHG          FRXUWFRQFOXGHGWKDWWKHUHZDVQRQH[XVEHWZHHQWKHHLJKW
HYLGHQFH HVWDEOLVKLQJ WKLV FRQYLFWLRQ LQFOXGHG WKUHDWHQLQJ         GD\GHOD\DQGWKHXQDYDLODELOLW\RIHLWKHUZLWQHVV
YRLFHPDLOPHVVDJHVZKLFKZHUHHVVHQWLDOO\GXSOLFDWHGE\WKH
VL[WDSHVVHL]HGDW+DUPRQ                                          :H FRQFOXGH WKDW WKH GLVWULFW FRXUW GLG QRW DEXVH LWV
                                                                        GLVFUHWLRQLQDSSO\LQJWKHVWDWXWRU\IDFWRUVWRWKHIDFWVRIWKLV
  :LWKRXWWKHVHVL[WDSHVKRZHYHUWKHUHZDVQRHYLGHQFH               FDVH
HVWDEOLVKLQJ &DUQHV DV WKH SHUVRQ ZKR SODQWHG WKH WDSH
UHFRUGHUXQGHU.HOOXP¶VKRXVH7KHSURVHFXWRUH[SODLQHGKLV            9, 'HQLDORI0RWLRQIRU6HYHUDQFH
WKHRU\WRWKHMXU\GXULQJFORVLQJ
                                                                           &DUQHVPRYHGWRVHYHUFRXQWVWKUHHLQWHUFHSWLRQRIZLUH
    7KHUH¶VUHDOO\RQO\WZRGRWVWRFRQQHFWWRSURYHWKDW               FRPPXQLFDWLRQV DQG IRXU ZLWQHVV WDPSHULQJ IURP WKH
  WKHGHIHQGDQWLOOHJDOO\WDSHVKHUFDOOV2QHLVWKDWWKH             ILUHDUPDQGDPPXQLWLRQFKDUJHV7KHGLVWULFWFRXUWGHQLHG
  WDSHV DUH IURP FDOOV LQ KHU KRXVH>@ WKH UHFRUGHU ZDV        WKHPRWLRQ:HUHYLHZWKHGHQLDORIDPRWLRQIRUVHYHUDQFH
  XQGHUKHUWUDLOHU                                                XQGHUDQDEXVHRIGLVFUHWLRQVWDQGDUG8QLWHG6WDWHVY5R[
                                                                        )GWK&LU
    7KHVHFRQGLVWKDWWKRVHWDSHVRIKHUSHUVRQDOFDOOV
  HQGHGXSLQKLVEULHIFDVHLQKLVURRP                                  &DUQHVDUJXHVWKDWWKHGLVWULFWFRXUWDEXVHGLWVGLVFUHWLRQLQ
                                                                        FRQFOXGLQJWKDWWKHVHRIIHQVHVZHUHIDFWXDOO\UHODWHG8QGHU
7ULDO7UDQVFULSW-XO\DW:LWKRXWWKHWDSHVIURP         )HG 5 &ULP 3UR D GLVWULFW FRXUWV DUH HQFRXUDJHG WR
+DUPRQWKHUHZDVQRHYLGHQFHWR³FRQQHFWWKHGRWV´               SHUPLW MRLQGHU LI WZR RIIHQVHV DUH ³RI WKH VDPH RU VLPLODU
:H WKHUHIRUH ILQG WKDW DV WR WKH FRQYLFWLRQ IRU LOOHJDO        FKDUDFWHURUDUHEDVHGRQWKHVDPHDFWRUWUDQVDFWLRQRURQWZR
LQWHUFHSWLRQ RI D ZLUH FRPPXQLFDWLRQ WKH HUURU ZDV QRW         RUPRUHDFWVRUWUDQVDFWLRQV´-RLQGHULVSURSHUZKHUHWZR
KDUPOHVV                                                               FULPHVDQG WKHLU SURRIDUH LQWHUWZLQHG  8QLWHG 6WDWHV Y
                                                                        -DFREV)GWK&LU
     8QLWHG6WDWHVY&DUQHV                      1R       1R                          8QLWHG6WDWHVY&DUQHV         

  :HKDYHQRGRXEWWKDWWKHZLWQHVVWDPSHULQJFRXQWEDVHG            VLJQLILFDQWLQWUXVLRQLQWRKLVOLIHRXWVLGHWKHSDUROHFRQWH[W
RQ&DUQHV¶VDWWHPSWWRJHW/LVD.HOOXPWRFODLPRZQHUVKLSRI          Michigan Administrative Code § R 791.7735 only speaks to
WKHJXQWKDWFRQVWLWXWHGWKHEDVLVIRUWKHIHORQLQSRVVHVVLRQ        warrantless searches for evidence of a parole violation, or of
FKDUJHLVLQWHUWZLQHGZLWKFRXQWVRQHDQGWZRWKHZHDSRQ            facially incriminating evidence in plain view. Carnes could
DQGDPPXQLWLRQSRVVHVVLRQFKDUJHV                                   not reasonably expect significant governmental intrusion into
                                                                      his life outside of the parole context from a regulation
   +RZHYHU FRXQW WKUHH ZLUHWDSSLQJ LV QRW EDVHG RQ D       pertaining solely to investigations of parole violations.
FRPPRQVFKHPHRUSODQ7KHGLVWULFWMXGJHKHOGWKDWLWZDV
FRQQHFWHG WR WKH RWKHU FRXQWV EHFDXVH WKH HYLGHQFH ZDV          7KHUHIRUHZHFRQFOXGHWKDWWKHJRYHUQPHQWDJHQWVUHTXLUHG
REWDLQHG LQ WKH VDPH VHDUFK DQG EHFDXVH OLNH WKH ZLWQHVV   DZDUUDQWDQGSUREDEOHFDXVHWRERWKVHL]HDQGOLVWHQWRWKH
LQWLPLGDWLRQFKDUJHVWKHZLUHWDSSLQJFKDUJHUHTXLUHVSURRIRI        WDSHVIRXQGDW+DUPRQ6HH8QLWHG6WDWHVY-RKQVRQ
WKHUHODWLRQVKLSEHWZHHQ&DUQHVDQG.HOOXP,QDIRRWQRWH           )GG&LUFHUWGHQLHG86
WKH GLVWULFW FRXUW DGGHG WKDW WKH JRYHUQPHQW LQWHQGHG WR      UHTXLULQJZDUUDQWVXSSRUWHGE\LQGHSHQGHQWSUREDEOH
LQWURGXFHWKHLOOHJDOO\LQWHUFHSWHGWDSHVWRSURYLGHHYLGHQFH         FDXVHWROLVWHQWRDXGLRWDSHVHYHQLISURSHUO\VHL]HG7KH
WR VXSSRUW LWV ZLWQHVV LQWLPLGDWLRQ FKDUJH  7R DOORZ D      GLVWULFW FRXUW HUUHG ZKHQ LW GHQLHG &DUQHV¶V PRWLRQ WR
FRQQHFWLRQ WR EH EDVHG XSRQ WKH IDFW WKDW HYLGHQFH RI        VXSSUHVVWKHVHWDSHV
PXOWLSOH XQUHODWHG FULPHV ZDV REWDLQHG GXULQJ WKH VDPH
VHDUFKZRXOGGRDZD\ZLWKWKHUHTXLUHPHQWWKDWWKHDFWVEHRI                                            )
³VLPLODUFKDUDFWHU´7KDWDOORIWKHFULPHVVRPHKRZLQYROYH
DFRQQHFWLRQEHWZHHQWKHGHIHQGDQWDQG.HOOXPWKHJXQDQG               7KHILQDOLVVXHLVWKHHIIHFWRIWKLVYLRODWLRQ1RWDOO)RXUWK
DPPXQLWLRQZHUHIRXQGLQDUHVLGHQFHVKHRZQHGLVDJDLQ             $PHQGPHQW YLRODWLRQV UHTXLUH UHYHUVDO  6HH &KDSPDQ Y
WRRJHQHURXVDVWDQGDUG&DUQHVZLUHWDSSHG.HOOXP¶VSKRQH            &DOLIRUQLD867KHJRYHUQPHQWEHDUVWKH
SULRUWRNQRZLQJKHZDVJRLQJWREHFKDUJHGDVDIHORQLQ            EXUGHQ RI SURYLQJ WKDW VXFK D FRQVWLWXWLRQDO HUURU ZDV
SRVVHVVLRQ VR WKH ZLUHWDS FDQQRW EH FRQVLGHUHG SDUW RI D    KDUPOHVVEH\RQGDUHDVRQDEOHGRXEW,GDW,IWKHUHLV
FRPPRQ SODQ WR LQWLPLGDWH D ZLWQHVV QRW WR WHVWLI\ ZLWK      D UHDVRQDEOH SUREDELOLW\ WKDW WKH HYLGHQFH FRPSODLQHG RI
UHVSHFWWRWKDWFKDUJH                                               FRQWULEXWHG WR WKH FRQYLFWLRQ WKHQ WKH HUURU FDQQRW EH
                                                                      FRQVLGHUHGKDUPOHVV,G³7RGHWHUPLQHZKHWKHUWKHHUURU
  :KLOHZHFRQFOXGHWKHGLVWULFWFRXUWHUUHGLQQRWVHYHULQJ          ZDVKDUPOHVVXQGHU&KDSPDQWKHTXHVWLRQWKLVFRXUWPXVWDVN
WKHFRXQWVWKDWHUURUZDVKDUPOHVV8QLWHG6WDWHVY/DQH          LVZKHWKHUDEVHQWWKHLPSURSHUO\DGPLWWHG>HYLGHQFH@LWLV
867KHHYLGHQFHDJDLQVW&DUQHVRQ             FOHDU EH\RQG D UHDVRQDEOH GRXEW WKDW WKH MXU\ ZRXOG KDYH
WKHZLUHWDSSLQJFRXQWZDVXQDPELJXRXVDQGRYHUZKHOPLQJ               UHWXUQHGDYHUGLFWRIJXLOW\´8QLWHG6WDWHVY:ROI)G
DQGHYHQKDGKHEHHQWULHGIRUWKDWFKDUJHVHSDUDWHO\ZHKDYH        WK&LU
QRUHDVRQWREHOLHYHKHZRXOGQRWKDYHEHHQFRQYLFWHG
                                                                         +HUH WKH FRQYLFWLRQV IRU EHLQJ D IHORQLQSRVVHVVLRQ RI
9,,    'HQLDORI6HFRQG0RWLRQWR'LVPLVVIRU9LRODWLRQRI           ILUHDUPVDQGDPPXQLWLRQDUHOHIWSHUIHFWO\LQWDFWZLWKRXWWKH
        WKH6SHHG\7ULDO$FW                                          WDSHV,WLVWUXHWKDWWKHWDSHVPLJKWLQVRPHVPDOOZD\WLH
                                                                      &DUQHVWRWKHUHVLGHQFHZKHUHWKHJXQVDQGDPPXQLWLRQZHUH
  &DUQHVDUJXHVWKDWWKHGLVWULFWFRXUWHUUHGE\GHQ\LQJKLV
VHFRQGPRWLRQWRGLVPLVVIRUYLRODWLRQRIWKH6SHHG\7ULDO
$FW  2Q )HEUXDU\   &DUQHV ILOHG D PRWLRQ IRU           
                                                                           %DVLFDOO\ &DUQHV FRXOG H[SHFW JRYHUQPHQW LQWUXVLRQ LQWR KLV OLIH WR
DGMRXUQPHQWRIWKHWULDOGDWH7KHPRWLRQZDVJUDQWHGDQG            WKH H[WHQW WKH VSHFLDO QHHGV H[FHSWLRQ ZRXOG DOORZ LW
    8QLWHG6WDWHVY&DUQHV                         1R       1R                        8QLWHG6WDWHVY&DUQHV        

those in Knights, it is clear that Carnes did not bargain away          WKH WULDO ZDV VHW IRU 0DUFK    &DUQHV¶V FRXQVHO
the scope of rights that Knights did.                                   VWLSXODWHGWKDW³&DUQHVDJUHHVWKDWDOOWLPHDWWULEXWDEOHWRWKLV
                                                                        PRWLRQLQFOXGLQJDOOGHOD\IURPWKHILOLQJRIWKHPRWLRQWR
   ,Q .QLJKWV WKH SUREDWLRQ VHDUFK FRQGLWLRQ VWDWHGWKDW         GDWHRIWULDOVKDOOEHGHHPHGH[FOXGDEOHIURPWKH6SHHG\7ULDO
.QLJKWVZRXOG³>V@XEPLWKLVSHUVRQSURSHUW\SODFHRI            $FW´
UHVLGHQFHYHKLFOHSHUVRQDOHIIHFWVWRVHDUFKDWDQ\WLPHZLWK
RUZLWKRXWDVHDUFKZDUUDQWZDUUDQWRIDUUHVWRUUHDVRQDEOH             ,Q D FKDOOHQJH WR D GHQLDO RI  D PRWLRQ WR GLVPLVV IRU
FDXVHE\DQ\SUREDWLRQRIILFHURUODZHQIRUFHPHQWRIILFHU´             YLRODWLRQV RI WKH 6SHHG\ 7ULDO $FW ZH UHYLHZ WKH GLVWULFW
.QLJKWV  6 &W DW  HPSKDVLV DGGHG  7KXV WKH       FRXUW¶VOHJDOFRQFOXVLRQVGHQRYRDQGLWVIDFWXDOILQGLQJVIRU
DJUHHPHQW FOHDUO\ GLVSHQVHG ZLWK DQ\ UHTXLUHPHQW RI               FOHDUHUURU8QLWHG6WDWHVY5RELQVRQ)GWK
UHDVRQDEOH FDXVH RU VXVSLFLRQ SULRU WR DQ LQYHVWLJDWLRQ RU      &LU
VHDUFK  ,W LV GLIILFXOW WR LPDJLQH D VHDUFK FRQGLWLRQ PRUH
LQWUXVLYH RQ D SHUVRQ¶V )RXUWK $PHQGPHQW ULJKWV  7KH             ,QJUDQWLQJWKH)HEUXDU\PRWLRQWKHGLVWULFWFRXUWPDGH
6XSUHPH &RXUW DV H[SODLQHG LQ IRRWQRWH  RI WKH .QLJKWV       DILQGLQJRIIDFWWKDW³&DUQHVVSHFLILFDOO\LQGLFDWHGWR>KLV
RSLQLRQRQO\WUHDWHGWKHVHDUFKDVEHLQJFRQGXFWHGSXUVXDQW            WKHQFRXQVHO@0U$QQHQEHUJWKDWKHGHVLUHVWRZDLYHKLV
WR UHDVRQDEOH VXVSLFLRQ WR DYRLG RWKHU FRQVWLWXWLRQDO             VSHHG\ WULDO ULJKWV DV WKH\ SHUWDLQ WR WKH JUDQWLQJ RI WKLV
TXHVWLRQV6HHLGDWQ7KH&RXUWGLGQRWKRZHYHU            PRWLRQ´&DUQHVKDVSURGXFHGQRHYLGHQFHWRLQGLFDWHWKDW
UHZULWHWKHDJUHHPHQWLWVHOIWRLQFOXGHDUHDVRQDEOHVXVSLFLRQ          WKLVIDFWXDOILQGLQJZDVFOHDUHUURU$VDUHVXOWZHILQGWKDW
UHTXLUHPHQW$OWKRXJKWKHTXHVWLRQRIZKHWKHU.QLJKWVFRXOG            WKHGLVWULFWFRXUWSURSHUO\UXOHGWKDWKHKDGZDLYHGKLV6SHHG\
ZDLYHKLV)RXUWK$PHQGPHQWULJKWVFRPSOHWHO\ZDVUHVHUYHG              7ULDO$FWULJKWVDQGWKDWQRGLVPLVVDOZDVUHTXLUHG
WKHDJUHHPHQWWKDW.QLJKWVVXEPLWWHGWRHYLQFHGWKDWKHZDV
H[SHFWLQJWRIRUJRSUDFWLFDOO\DOORIKLV)RXUWK$PHQGPHQW                 ,QKLVUHSO\EULHI&DUQHVFODLPVWKDWHYHQLIKLVFRXQVHO¶V
ULJKWV6HHLGDW                                                 VWLSXODWLRQZDLYHGD6SHHG\7ULDO$FWFODLPWKDWVWLSXODWLRQ
                                                                        ZDVPDGHZLWKRXWKLVDSSURYDODQGVKRXOGSURYLGHDEDVLVIRU
   &DUQHV¶V SDUROH DJUHHPHQW LV ZKROO\ GLIIHUHQW IURP             DILQGLQJRILQHIIHFWLYHDVVLVWDQFHRIFRXQVHO%HFDXVHZHVHH
.QLJKWV¶VSUREDWLRQVHDUFKFRQGLWLRQ:KLOH&DUQHVDJUHHG              QR HYLGHQFH WR FRQWUDGLFW WKH IDFWXDO ILQGLQJ WKDW &DUQHV
WR WDNH RQ FHUWDLQ REOLJDWLRQV VXFK DV WKH UHVLGHQF\           FRQVHQWHGWRWKHGHOD\ZHGRQRWILQGDQ\LQHIIHFWLYHQHVVRI
UHTXLUHPHQWWKHDJUHHPHQWLWVHOIQHYHUVKRZHGWKDWKHZDV              FRXQVHO
ZLOOLQJWRIRUHJRKLVSULYDF\ULJKWVE\H[SUHVVO\DOORZLQJWKH
SROLFHJUHDWHUDXWKRULW\WRVHDUFKKLPDQGKLVUHVLGHQFH$V             )RU WKHVH UHDVRQV ZH DIILUP &DUQHV¶V FRQYLFWLRQV IRU
WRKLPWKHSDUROHDJUHHPHQWRQO\DOORZHGJRYHUQPHQWDJHQWV             SRVVHVVLRQRIDILUHDUPE\DIHORQSRVVHVVLRQRIDPPXQLWLRQ
WRVHDUFKKLPIRUDJUHDWHUQXPEHURIWKLQJVIRUH[DPSOHDQ           E\DIHORQDQGZLWQHVVWDPSHULQJ7KHFDVHLVUHPDQGHGIRU
RUGLQDU\FLWL]HQFRXOGQRWEHVHDUFKHGRQVXVSLFLRQWKDWKH             UHVHQWHQFLQJIROORZLQJILQDOGLVSRVLWLRQRIFRXQWWKUHHRIWKH
ZDVQRWOLYLQJZLWKKLVVLVWHU8QOLNH.QLJKWV¶VDJUHHPHQW            VXSHUFHGLQJLQGLFWPHQW
QRWKLQJLQ&DUQHV¶VDJUHHPHQWVKRZVWKDWKHZRXOGH[SHFW
WKHSROLFHWREHDEOHWRVHDUFKKLPZLWKRXWSUREDEOHFDXVHRU
DZDUUDQW
  1HLWKHU GRHV WKH 0LFKLJDQ 5HJXODWLRQ JRYHUQLQJ
VXSHUYLVLRQ RI SDUROH LQGLFDWH WKDW &DUQHV FRXOG H[SHFW
    8QLWHG6WDWHVY&DUQHV                       1R      1R                      8QLWHG6WDWHVY&DUQHV      

                       BBBBBBBBBBBBBB                                SULYDF\³DVVHVVLQJRQWKHRQHKDQGWKHGHJUHHWRZKLFK>D
                                                                     VHDUFK@ LQWUXGHV XSRQ DQ LQGLYLGXDO¶V SULYDF\ DQG RQ WKH
                          23,1,21                                    RWKHUWKHGHJUHHWRZKLFKLWLVQHHGHGIRUWKHSURPRWLRQRI
                       BBBBBBBBBBBBBB                                OHJLWLPDWHJRYHUQPHQWDOLQWHUHVWV´.QLJKWV6&WDW
                                                                     TXRWLQJ2KLRY5RELQHWWH86
  .(,7+&LUFXLW-XGJH
                                                                         Carnes’s status as a parolee informs both sides of the
9,,,0RWLRQWR6XSSUHVVWKH$XGLR7DSHV                            balance. Parolees do not enjoy the full panoply of rights
                                                                     afforded the average citizen. See Morrissey, 408 U.S. at 494.
   &DUQHVDUJXHVWKDWWKHGLVWULFWFRXUWHUUHGLQGHQ\LQJKLV        They have previously been found guilty of a crime, which
PRWLRQWRVXSSUHVVDXGLRWDSHVVHL]HGDQGOLVWHQHGWRZLWKRXW        allows the state to impose "extensive restrictions" on their
DVHDUFKZDUUDQW:HKROGWKDWWKHJRYHUQPHQW¶VDFWLRQVZLWK        liberty. Id. at 483. Similarly, they know that at any time,
UHVSHFWWRVL[RIWKHWDSHVYLRODWHGWKH)RXUWK$PHQGPHQW¶V          they may be sent back to jail for conduct that would be
SURKLELWLRQ RI XQUHDVRQDEOH VHDUFKHV DQG VHL]XUHV  7KH       perfectly lawful for the average citizen.
GLVWULFW FRXUW VKRXOG KDYH JUDQWHG &DUQHV¶ PRWLRQ LQ SDUW
VXSSUHVVLQJ WKH ILUVW VL[ WDSHV IRXQG DW  +DUPRQ RQ        In assessing the governmental interests side, many of the
-DQXDU\    7KH GLVWULFW FRXUW KRZHYHU SURSHUO\     concerns articulated in Knights with regard to probationers
GHQLHG &DUQHV¶V PRWLRQ ZLWK UHVSHFW WR WKH VHYHQWK WDSH     are applicable. However, a brief account of statistics specific
IRXQG PRQWKV ODWHU XQGHU .HOOXP¶V KRXVH  7KHUHIRUH ZH      to parolees is warranted. Parolees, like probationers, are far
5(9(56(WKHFRQYLFWLRQIRULOOHJDOLQWHUFHSWLRQRIDZLUH            more likely than the average citizen to commit a crime. In
FRPPXQLFDWLRQ                                                       1998, of 6,134,200 total persons under community
                                                                     supervision, jail, or prison, 696,385 were on parole. U.S.
                               $                                    Department of Justice, Bureau of Statistics, Probation and
                                                                     Parole in the United States, 2001 NCJ 188208 (Washington
   6L[DXGLRWDSHVZHUHVHL]HGDW+DUPRQ6WUHHWGXULQJ          D.C.: U.S. Department of Justice, 2001), p. 3. In 1998, 42%
WKH VHDUFK LPPHGLDWHO\ IROORZLQJ &DUQHV¶V DUUHVW RQ
-DQXDU\7KHSROLFHDQGSDUROHRIILFHUVHQWHUHGWKH        of parolees were returned to jail or prison and 9% absconded.
+DUPRQ6WUHHWUHVLGHQFHZLWKZDUUDQWVWRDUUHVW&DUQHVIRU           U.S. Department of Justice, Bureau of Statistics, Probation
LOOHJDO HQWU\ DVVDXOW DQG EDWWHU\ DQG EHLQJ D SDUROH       and Parole in the United States, 1998 NCJ 178234
DEVFRQGHU  6HYHUDO PRQWKV ODWHU LQ WKH VSULQJ RI     (Washington D.C.: U.S. Department of Justice, 1999), p. 7.
DQRWKHU JRYHUQPHQW DJHQW IRXQG D FDVVHWWH UHFRUGHU XQGHU      In 1999, 14.4% of all Federal Parolees had their parole
.HOOXP¶V WUDLOHUKRPH  .HOOXP KDG QR NQRZOHGJH RI WKH       terminated because of a new crime, 13.0% because of drug
UHFRUGHU¶VSUHVHQFH,QVLGHWKHUHFRUGHUZDVRQHDGGLWLRQDO         use, and 4.3% because of their fugitive status. U.S.
WDSH³WKHVHYHQWKWDSH´                                         Department of Justice, Bureau of Statistics, Compendium of
                                                                     Federal Justice Statistics, 1999 NCJ 186179 (Washington,
  7KHVL[WDSHVVHL]HGRQ-DQXDU\ZHUHILUVWOLVWHQHG       D.C.: U.S. Department of Justice, 2001), p. 97.
WR WKUHH PRQWKV ODWHU DIWHU WKH KHDULQJ FRQFHUQLQJ WKH
VXVSHFWHG SDUROH YLRODWLRQV  7KH\ FRQWDLQHG SKRQH               Assessing Carnes’s privacy interests, we look to Carnes’s
FRQYHUVDWLRQV WDSHG IURP .HOOXP¶V KRPH  6RPH RI WKH         expectations when negotiating his parole agreement,
FRQYHUVDWLRQV ZHUH WKUHDWHQLQJ SKRQH FDOOV IURP &DUQHV        including Michigan Regulations applicable to him once he
2WKHUVZHUHRUGLQDU\SKRQHFDOOVWR.HOOXPIURPUHODWLYHV            accepted the terms of his parole. Comparing these facts with
    8QLWHG6WDWHVY&DUQHV                        1R       1R                         8QLWHG6WDWHVY&DUQHV         

government cites United States v. Knights, 112 S. Ct. 587,             DQGIULHQGV&DUQHVILOHGDPRWLRQWRVXSSUHVVWKHVHWDSHV
593 (2001).                                                            DUJXLQJWKDWWKH\ZHUHVHL]HGDQGOLVWHQHGWRLQYLRODWLRQRI
                                                                       KLV)RXUWK$PHQGPHQWULJKWV7KHGLVWULFWFRXUWGHQLHGWKH
   ,Q.QLJKWVWKH6XSUHPH&RXUWVWDWHGWKDWWKH1LQWK&LUFXLW         PRWLRQILQGLQJWKDWWKHVSHFLDOQHHGVRIWKH0LFKLJDQSDUROH
XVHG ³GXELRXV ORJLF´ ZKHQ LW DIILUPHG WKH VXSSUHVVLRQ RI       V\VWHPMXVWLILHGWKHZDUUDQWOHVVVHL]XUHDQGXVHRIWKHWDSHV
HYLGHQFH VHL]HG DW SUREDWLRQHU .QLJKWV¶V DSDUWPHQW EDVHG
VROHO\RQWKHVSHFLDOQHHGVDQDO\VLVIURP*ULIILQ,GDW                                          %
  7KH .QLJKWV &RXUW KLJKOLJKWHG *ULIILQ¶V  H[SUHVV
VWDWHPHQWWKDWLWVVSHFLDOQHHGVKROGLQJPDGHLWXQQHFHVVDU\              2QDSSHDO&DUQHVDUJXHVWKDWWKHDXWKRULWLHVKDGQHLWKHU
WR GHWHUPLQH ZKHWKHU ZDUUDQWOHVV VHDUFKHV RI SUREDWLRQHUV        WKH ULJKW WR VHL]H WKH WDSHV QRU WKH ULJKW WR OLVWHQ WR WKHP
ZHUHRWKHUZLVHUHDVRQDEOHZLWKLQWKHPHDQLQJRIWKH)RXUWK             EHFDXVH WKH\GLGQRWIDFLDOO\LQGLFDWHDQ\UHODWLRQVKLSWRD
$PHQGPHQW  ,G  1H[W WKH 6XSUHPH &RXUW YDOLGDWHG WKH        SDUROHYLRODWLRQRUFULPLQDODFW7KHJRYHUQPHQWFRQFHGHV
ZDUUDQWOHVV VHDUFK DW LVVXH XQGHU WKH ³JHQHUDO )RXUWK           WKDWWKH\GLGQRWSRVVHVVDVHDUFKZDUUDQWWRVHL]HWKHWDSHVRU
$PHQGPHQW DSSURDFK RI µH[DPLQLQJ WKH WRWDOLW\ RI WKH            WROLVWHQWRWKHP7KHJRYHUQPHQWDUJXHVWKDWWKHLUDFWLRQV
FLUFXPVWDQFHV¶ ´  ,G DW  LQWHUQDO FLWDWLRQV RPLWWHG    ZHUH QHYHUWKHOHVV ODZIXO IRU WKUHH UHDVRQV  )LUVW WKH
:HLJKLQJ WKH WRWDOLW\ RI WKH FLUFXPVWDQFHV WKH 6XSUHPH         JRYHUQPHQWFODLPVWKDW&DUQHVODFNHGVWDQGLQJEHFDXVHKH
&RXUW IRXQG WKDW GHIHQGDQW .QLJKWV KDG D GLPLQLVKHG             KDGQRUHDVRQDEOHH[SHFWDWLRQRISULYDF\DVWRUHFRUGLQJVRI
H[SHFWDWLRQRISULYDF\7KH&RXUWZDVHVSHFLDOO\LQIOXHQFHG           FRQYHUVDWLRQV REWDLQHG LOOHJDOO\ 6HFRQG WKH JRYHUQPHQW
E\WZRIDFWVWKDW.QLJKWVZDVDSUREDWLRQHUDQGWKH          DUJXHVWKDWEHFDXVH&DUQHVZDVDSDUROHHWKHVSHFLDOQHHGVRI
WHUPV RI .QLJKWV¶V SUREDWLRQ DJUHHPHQW LQFOXGLQJ D              ODZHQIRUFHPHQWDOORZHGWKHJRYHUQPHQWWRVHL]HDQGXVHWKH
³SUREDWLRQVHDUFKFRQGLWLRQ´6HHLGDW                     WDSHV ZLWKRXW D ZDUUDQW RU SUREDEOH FDXVH  7KLUG WKH
                                                                       JRYHUQPHQW FRQWHQGV WKDW XQGHU WKH WRWDOLW\ RI WKH
   Paying particular attention to the facts of Knights’s case,         FLUFXPVWDQFHV &DUQHV KDG D GLPLQLVKHG H[SHFWDWLRQ RI
the Court rejected the proposition that the government can             SULYDF\VXFKWKDWWKHXVXDO)RXUWK$PHQGPHQWUHTXLUHPHQWV
search all probationers and parolees without a warrant and             ZHUHQRWDSSOLFDEOH
probable cause. Rather, the Court described Knights’s own
probation search condition as a "salient circumstance"                                                   &
affecting the "EDODQFH RI >WKH@ FRQVLGHUDWLRQV >ZKLFK@
UHTXLUH>G@ QR PRUH WKDQ UHDVRQDEOH VXVSLFLRQ WR FRQGXFW D        )LUVW WKH JRYHUQPHQW¶V DUJXPHQW WKDW &DUQHV ODFNHG DQ
VHDUFKRIWKLVSUREDWLRQHU¶VKRXVH´,GDWHPSKDVLV         H[SHFWDWLRQRISULYDF\DVWRWKHWDSHVEHFDXVHWKHLUFRQWHQW
DGGHG VHH DOVR 0RUULVVH\ Y %UHZHU  86         ZDV LOOHJDOO\ REWDLQHG LV QRW FRQYLQFLQJ  7KH DQDORJ\
 ³WKH OLEHUW\ RI D SDUROHH DOWKRXJK LQGHWHUPLQDWH      EHWZHHQDFDUWKLHI¶VULJKWWRSULYDF\LQDVWROHQYHKLFOHDQG
LQFOXGHV PDQ\ RI WKH FRUH YDOXHV RI XQTXDOLILHG OLEHUW\´     &DUQHV¶VULJKWZLWKUHVSHFWWRWKHWDSHVDWLVVXHLVVWUDLQHG
$GGLWLRQDOO\VXFKDFDWHJRULFDOUXOHSHUPLWWLQJDQ\VHDUFKRI         7KHWDSHVWKHPVHOYHVZHUHQRWVWROHQQRUZDVWKHEULHIFDVH
D SUREDWLRQHU RU SDUROHH ZLWK RU ZLWKRXW D ZDUUDQW RU        LQ ZKLFK WKH\ ZHUH IRXQG  0RUHRYHU LOOHJDOO\ REWDLQHG
SUREDEOHFDXVHZRXOGKDYHPDGHWKHVSHFLDOQHHGVDQDO\VLV             REMHFWVVXFKDVFRQWUDEDQGDUHRIWHQVXSSUHVVHG6HHHJ
RI*ULIILQFRPSOHWHO\XQQHFHVVDU\                                   8QLWHG6WDWHVY6PLWK, 263 F.3d 571 (6th Cir. 2001). The
                                                                       legality of a person’s possession cannot be the lynchpin of
  7KHUHIRUH ZH ORRN WR WKH IDFWV VSHFLILF WR WKLV FDVH LQ   their Fourth Amendment standing. Carnes thus had some
GHWHUPLQLQJZKHWKHU&DUQHVKDGDGLPLQLVKHGH[SHFWDWLRQRI             expectation of privacy in the six tapes seized at 1731 Harmon.
       8QLWHG6WDWHVY&DUQHV                             1R         1R                           8QLWHG6WDWHVY&DUQHV           

  However, with respect to the seventh tape, the one found                       SXUVXDQWWRDUHDVRQDEOHUHJXODWRU\RUDGPLQLVWUDWLYHVFKHPH
under Kellum’s home, Carnes had no expectation of privacy.                       DXWKRUL]LQJ VXFK DFWLRQ WKH SROLFH FRXOG VHDUFK D
                                                                                 SUREDWLRQHU¶V UHVLGHQFH ZLWKRXW D ZDUUDQW LI WKH\ KDG
  Since the decision in Katz v. United States, 389 U.S. 347                      UHDVRQDEOH FDXVH WR EHOLHYH WKDW D YLRODWLRQ RI D SUREDWLRQ
  (1967), it has been the law that "capacity to claim the                        FRQGLWLRQZDVWDNLQJSODFH6HHLG
  protection of the Fourth Amendment depends . . . upon
  whether the person who claims the protection of the                               At the suppression hearing, the government argued that the
  Amendment has a legitimate expectation of privacy in                           tapes were seized to help establish a violation of the residency
  the invaded place." Rakas v. Illinois, 439 U.S. 128, 143                       requirement of Carnes’s parole agreement. See United States
  (1978). A subjective expectation of privacy is legitimate                      v. Carnes, 51 F.Supp.2d 829 (E.D. Mich. 1999). The fact that
  if it is " ‘one that society is prepared to recognize as                       the tapes were not listened to until well after the parole
  "reasonable," ’ " id., at 143-144, n.12, quoting Katz,                         hearing shows that they were not originally seized, nor
  supra, at 361 (Harlan, J., concurring).                                        subsequently listened to, pursuant to the special authority
                                                                                 granted the government for supervising parolees. Through all
Minnesota v. Olson, 495 U.S. 91, 95 (1990). Carnes never                         stages of this case, the government has never offered a reason
lived at this house and certainly was not present in it or in                    why it did not listen to the tapes immediately after, or even
possession of the recorder or the tape when Kellum turned                        shortly after, they were seized. To the extent the government
them over to the police. It would be unreasonable for him to                     now offers reasons why the tapes were originally seized, we
claim an expectation of privacy with respect to something that                   cannot entertain them. Where the government claims that
he had no control or dominion over. Therefore, we hold that                      "special needs" of law enforcement justify an otherwise
the district court properly admitted the seventh tape into                       illegal search and seizure, a court must look to the "actual
evidence.                                                                        motivations of individual officers". See United States v.
                                                                                 Knights, 112 S. Ct. 587, 593 (2001); see also Griffin, 483
                                    D.                                           U.S. at 875 (suggesting that special needs searches must be
                                                                                 confined in scope). Here, there is no evidence that the
   The government’s argument, relied upon by the district                        officers who seized the six tapes on January 14, 1997, were
court, that the special needs of law enforcement allowed the                     motivated by a desire to establish a violation of the residency
government to seize and listen to the six tapes seized at 1731                   requirement of Carnes’s parole agreement. Rather, the
Harmon, is unavailing. ,Q*ULIILQY:LVFRQVLQ483 U.S. 868                     government’s failure to listen to the tapes until well after the
(1987), the Supreme Court IRXQG WKDW WKH XQLTXH                              parole hearing suggests some other motivation.
FLUFXPVWDQFHVRISUREDWLRQFUHDWHG³VSHFLDOQHHGVEH\RQGWKH
QRUPDOQHHGIRUODZHQIRUFHPHQW´,GDW7KHUHIRUH                                                          E.
                                                                                    Finally, the government argues that under the totality of the
                                                                                circumstances, Carnes had a diminished expectation of
     $GGLWLRQDOO\ WKH JUDQW RI SDUROH LV XVXDOO\ QRW WKH UHVXOW RI D MXGLFLDO
ILQGLQJ EXW RI DQ DGPLQLVWUDWLYH RU OHJLVODWLYH SURFHVV    6HH 0RUULVVH\
                                                                                 privacy such that the usual Fourth Amendment protections
 86 DW  SDUROH ³LV QRW GLUHFWHG E\ WKH FRXUW EXW E\ DQ                  were not applicable to him. For this proposition, the
DGPLQLVWUDWLYH DJHQF\´ %/$&.6 /$: ',&7,21$5<  WK HG
 ³7KH JUDQWLQJ GHQ\LQJ UHYRFDWLRQ DQG VXSHUYLVLRQ RI SDUROH IRU
IHGHUDO SULVRQHUV UHVWV LQ WKH 86 3DUROH &RPPLVVLRQ´ DQG ³µSDUROH¶
UHODWHV WR H[HFXWLYH DFWLRQ´ FLWDWLRQV RPLWWHG   7KHUHIRUH ZKHQ             LQYHVWLJDWLQJ SDUROH YLRODWLRQV MXGLFLDO LQWHUIHUHQFH LV OHVV ZDUUDQWHG